                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                                 3:17-CR-00365-RJC-DCK
    USA                                           )
                                                  )
      v.                                          )                  ORDER
                                                  )
    RAMION BAKER                                  )
                                                  )

           THIS MATTER is before the Court upon letters of the defendant pro se seeking the

exercise of the Court’s discretion for him to receive good-time credit pursuant to the First Step

Act of 2018 (FSA). (Doc. Nos. 13, 14).

           The FSA amended 18 U.S.C. § 3624(b)(1) to change the manner in which good time

credits are calculated by increasing the maximum allowable good conduct time from 47 to 54

days per year. However, it is the responsibility of the Attorney General, through the Bureau of

Prisons, to compute jail credit. United States v. Stroud, 584 F. App’x 159, 160 (4th Cir. 2014)

(citing United States v. Wilson, 503 U.S. 329, 334-35 (1992)). If a defendant is not given the

sentencing credit he thinks he deserves, his recourse is first to seek an administrative remedy, 28

C.F.R. § 542.10, and after that to file a petition under 28 U.S.C. § 2241 in the district of

confinement.1 Id.

           IT IS, THEREFORE, ORDERED, that the defendant’s pro se requests for jail credit,

(Doc. Nos. 13, 14), are DENIED.




1
 The defendant is serving his sentence at FCI-Bennetsville in Bennetsville, South Carolina.
(Doc. No. 13: Letter at 1).
       The Clerk is directed to send a copy of the defendant’s docket sheet along with this Order

at the place of his incarceration.

                                             Signed: September 4, 2019




                                               2
